Citation Nr: 1701863	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-01 696	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Combat Infantryman Badge, Purple Heart Medal, Army Commendation Medal, and Air Medal, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to TDIU. 

In January 2010, the Veteran testified at a Board hearing via video conference before the undersigned.  A transcript of the hearing is associated with the claims file.  

In March 2010, the Board found that a claim for TDIU had been raised by the record and remanded the issue to the RO for further development regarding the Veteran's unemployability.

The Board again remanded the case in January 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran has met the percentage criteria for TDIU since the effective date of service connection for post-traumatic stress disorder (PTSD), and was unable to secure substantially gainful employment due to PTSD. 

2.  The Veteran has had a single service connected disability rated total and additional service connected disability rated at least 60 percent since July 1, 2008.


CONCLUSIONS OF LAW

1. The criteria for TDIU have been met. 38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2. The criteria for SMC at the housebound rate have been met since July 1, 2008.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

In order to establish entitlement to TDIU due to service-connected disability, there must be impairment so severe that an average person is unable to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation. Subjective criteria provide for TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran's service-connected PTSD was rated as 70 percent disabling, effective March 15, 2006.  Combined with his other service-connected disabilities, his overall disability rating was 80 percent, effective March 15, 2006.  Therefore, he met the criteria for schedular consideration for TDIU as of that date.  He was temporarily rated at 100 percent during the period of March 24, 2008 to July 1, 2008.  However, as this rating was for his service-connected ischemic heart disease, the issue of TDIU was not rendered moot during this time, if a TDIU was warranted on the basis of PTSD alone.  The Board also notes that the Veteran has been rated at 100 percent since April 29, 2011.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected PTSD.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The Board may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In several VA treatment records dated in March 2006, the Veteran reported symptoms including relationship difficulties and anger issues as a result of his PTSD.  He stated that he was self-employed as a remodeling contractor, but had difficulties concentrating and being able to work due to his symptoms.

In an April 2006 VA examination, the Veteran reported symptoms including poor concentration, a lack of motivation, and sleeping issues.  He remained self-employed as a contractor, but was only able to work two or three days a week.  He stated that he decreased his working hours due to his lack of concentration and inability to pursue and maintain a good quality of work.

In a November 2007 VA treatment record, the Veteran described feeling extremely tense and anxious.  He reported that anxiety attacks completely limited his functionality.

During an April 2009 VA examination, the Veteran stated that he experienced increasing problems with irritability, issues with short term memory, as well as difficulties concentrating, which caused him to spend most of his time at home.  He reported that he had missed 46 weeks of work in the past 12 months due to a combination of his health issues, including his emotional state.  The examiner opined that the Veteran was experiencing worsening problems with work functioning due to decreased concentration and a loss of interest in his work.

At the January 2010 hearing before the undersigned, the Veteran testified that he was self-employed and worked alone.  He stated that he experienced symptoms such as irritability and memory difficulties.  He reported that he had only worked about 14 hours per week for the past seven months, and had earned about $20,000 in 2009.

At an August 2010 VA examination, the Veteran stated that he was irritable, short-tempered, and had difficulty sleeping.  He reported that he had missed 40 weeks of work in the past 12 months.  He further stated that he had earned only $7,000 in the past year due to his worsening health conditions, which limited his capacity to perform his job.  The examiner opined that the Veteran's capability for employment had gradually become severely diminished due to his worsening health issues.

In a December 2010 statement in support of claim, the Veteran reported earning the following annual salaries: $34,454 in 2006, $34,925 in 2007, $12,708 in 2008, and $4,629 in 2009. 

The evidence of record supports a finding that the Veteran's service-connected PTSD has rendered him unemployable since March 15, 2006.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as a self-employed contractor, due to his concentration and memory difficulties, as well as his anxiety.  Additionally, the Veteran's reported annual income of $4,629 in 2009 falls below the poverty line for a single person household.  As early as April 2006, he consistently reported working two to three days per week, at times only six weeks per year.  Such an employment history is not indicative of gainful or marginal employment, especially based upon his reported salaries from 2006 to 2010.  Furthermore, the opinions provided in the VA examination reports all indicate that the Veteran experienced a severe decrease in work functioning due to his PTSD symptoms, specifically his concentration difficulties.  

Therefore, based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation, as of March 15, 2006.  Therefore, entitlement to TDIU is granted. 38 U.S.C.A. § 5107; Gilbert, supra.

III.  Entitlement to SMC 

In this case, the Veteran was assigned a TDIU based solely due to PTSD. Although PTSD was not rated as 100 percent, for SMC purposes this disability satisfied the requirement of a "service-connected disability rated as total." See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008). The issue of entitlement to SMC is deemed a part of the TDIU and rating claims before the Board. Id. Because the Veteran had a single service-connected disability rated as total, and an additional service-connected ischemic heart disorder, that was rated at 60 percent for the period of July 1, 2008 to September 17, 2008, the criteria for SMC at the housebound rate were met for that period.  Additionally, the Veteran had a combination of service-connected back, heart, and shell fragment wound disabilities that combined to meet the 60 percent rating, effective September 17, 2008.  Thus, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective July 1, 2008.

Furthermore, as the Veteran is already in receipt of a 100 percent schedular rating for his combined service-connected disabilities from April 28, 2011, it follows that the issue of entitlement to TDIU under 38 C.F.R. § 4.16 would be rendered moot. Nevertheless, in Bradley, the Court determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of TDIU predicated on a single disability could form the basis for an award of SMC. The Court in Buie subsequently declared that if a veteran were awarded TDIU based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to TDIU rating based on that condition alone. 

Thus, pursuant to Bradley and Buie, although entitlement to a 100 percent combined schedular rating was previously granted, effective April 28, 2011, due to the combined impact of the Veteran's service-connected disabilities, VA still must consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114 (s) is warranted on the basis of TDIU for one of the service connected disabilities (in this case PTSD) and additional compensation totaling 60 percent or more. After a VA examination in September 2014, the examiner opined that the Veteran's PTSD continued to limit his ability to work and that his employability was likely to be affected because his physical symptoms affected his mood and overall functioning.  Thus, the evidence demonstrates that the Veteran would still be entitled to TDIU for PTSD, even after entitlement to a 100 percent combined schedular rating was previously granted.  Therefore, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is continued after April 28, 2011.


ORDER

1. Entitlement to TDIU is granted, effective March 15, 2006.

2.  Entitlement to SMC at the housebound rate is granted, effective July 1, 2008.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


